Citation Nr: 0416731	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  00-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty for approximately 17 years, 
ending in October 1997.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2000, a statement of the case was issued in April 2000 and a 
substantive appeal was received in June 2000.

Although the record shows that the spine claims have been 
described in terms of "neck" and "back" disorders, for 
purposes of medical clarity the Board believes the issues are 
better described as listed on the first page of this 
decision. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part. 


REMAND

After preliminary review of the claims file, the Board 
believes that further development of the medical evidence is 
necessary to clarify certain matters.  While there are 
several medical reports of record, there appears to be some 
inconsistency as to what knee and spine disorders the veteran 
actually suffers from.  Some medical personnel have referred 
to arthritis of the lumbar, thoracic and cervical spine and 
the knees, but x-rays appear to be negative.  One examiner 
has diagnosed degenerative disc disease of the cervical spine 
and lumbar strain.  There is another notation of degenerative 
joint disease of the thoracic spine.  To further complicate 
matters some examiners have suggested that certain disorders 
are likely related to service, but the exact disorders 
referred to have not been clearly indicated.  Moreover, it is 
unclear whether the examiners have based such opinions on 
review of the service medical records since no detailed 
rationale for such opinions has been provided.  In sum, the 
Board is unable to find that the evidence currently of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).   

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The veteran should be scheduled for 
VA spine and knee examinations to 
ascertain the nature and etiology of all 
current disorders of the spine and knees.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner(s) in connection with the 
examinations.  All medically indicated 
special studies and tests, including x-
rays if the examiner(s) believe 
warranted, should be accomplished.  All 
examination and special test findings 
should be clearly reported.  As to each 
current spine and knee disorder which is 
diagnosed as a result of these 
examinations, the appropriate examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
disorder is causally related to the 
veteran's active duty service.  A 
detailed supporting rationale for all 
opinions should be provided. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


